UNITED STATES DISTRICT COURT
for the
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA

v8 CASEICITATION NO. 3° LF =m -OON DMC.
Lucia Rigley ORDERTO PAY

SOCIAL SECURITY #: ="
DATE OF BIRTH:

DRIVER'S LICENSE #:.
ADDRESS: a : oa

 

 

CITY STATE ZIP CODE

| UNDERSTAND THAT IF 1 MOVE PRIOR TO PAYING ANY FINE, RESTITUTION, OR PENALTY
ASSESSMENT IN THIS CASE, | MUST NOTIFY THE ATTORNEY GENERAL OF THE UNITED STATES
IN WRITING WITHIN SIXTY (60) DAYS OF ANY CHANGE IN MY RESIDENCE ADDRESS OR MAILING
ADDRESS. FAILURE TO PAY COULD RESULT IN A WARRANT BEING ISSUED OR AN ABSTRACT
AGAINST MY DRIVER'S LICENSE OR VEHICLE BEING ISSUED.

| CERTIFY THAT ALL OF THE ABOVE INFORMATION ISTRUE AND CORRECT.

DATE: 9 ~ RE-2O\ Ce Cex (Ce? A>
DEFENDANT'S SIGNATURE

. \
Yo (WY Gre he eeby Place awn S wmmcrs CousT ai action Sec S ¥ CQ {S
YOU ARE HEREBY ORDERED TO PAY/COMPLY THE FOLLOWING: }

Fine: $ — and a penalty assessment of $ [Ax #25) WOE — fora TOTAL
OF:$ 40)

UNT within ZL days/mrenthe-e
menth; nd Fukba he ofeach menth-unti-pald it.
full.

> Restitution: P1000 to Pyncoy oo tags cana, gement Wethin 7 day S
( } Community Service BEC ON OG CeO ith fees not to exceed
oa rey here < a Tor ea SOO EOS OT net ralhit ene A‘ ost gre ys
vy 4 N
paiaane Ste ee Kor MONEY ORDER, payable to: Clerk, USDC and i to Pit peat KE

 

 

 

 

(check one): ———
[[] CENTRAL VIOLATIONS BUREAU [[] CHEK, uspe CLERK, USDC
Po Boxtses “7 8’O A o g 2500 TULARE ST., RM. 1501 501 | STREET, STE. 4-200
FRESNO, CA 93721-1322 SACRAMENTO, CA 95814-2322

 

1-800-827-2982 Zan Berton} 10 , vA
or 7 +3 1S

Pay on-line at www.cvb.uscourts.gov
and once on “Pay On-Line”

D ofe: is ordered released Oo mm Cucted x:
ur check or mon ¥ f. ensure

order must indicate your name and tation number shown abov

 

 

your account is cred

ed for pac
Date: We 22 Qe .

Clerk's Office
FPL-PET EDCA-3
